DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges that the applicant has amended claims 9 and 19 to correct typographical errors and has also amended claim 10.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 12-16 rejected under 35 U.S.C. 101. This rejection is maintained for reasons of record set forth in the Office Action mailed 01/26/2021, repeated below, slightly modified to take into account the amendments to the claims filed on 03/08/2021, because the claimed invention is directed to a product of nature without significantly more. The claims recite Himanthalia elongata extract, Undaria pinnatifida extract, Saussurea involucrata extract, Morus alba fruit extract, Citrus aurantium dulcis (orange) callus culture extract, Argania spinosa kernel extract and Opuntia tuna fruit extract (claim 15). The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant and algae components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the 
The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants/algae they come from. The components which would give the activities claimed in the instant invention would inherently do the same in 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
This judicial exception is not integrated into a practical application because the topical composition wherein it includes a lotion, a scrub, a wash, a serum, a solution, a milk, a paste, an aerosol, a solid form, or any combination thereof (claim 10) are not further limiting the composition in such a way as to change its structure and hence its function thus allowing it to have any markedly different characteristics from the judicial exceptions.
Regarding claim 12-14, wherein the composition comprises an amount or effective amount of an extract to increase procollagen-1, lysyl oxidase expression, inhibit melanogenesis and/or increase elastin in the skin does not integrate the exceptions into a practical application because these plant/algae components naturally have the activity before being extracted. Simply adding a limitation that increases or decreases an amount of a nature-based product does not incorporate it into a practical application. The elements “ to increase procollagen-1 expression in the skin, increase lysyl oxidase expression in the skin, inhibit melanogenesis in the skin, and/or increase expression of elastin in the skin, improve skin firmness and/or elasticity, and improve skin texture”, are intended uses for the composition and they do not incorporate the judicial exception into a practical application. The intended use of the claimed invention 
Regarding claim 16, wherein the composition comprises 65-85% w/w of water does not integrate the composition into a practical application. Water is a nature-based product and is also commonly used in compositions as a carrier or solvent. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use or the addition of water at any amount does not impart any added benefit to the compounds or integrate the composition into a practical application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of the applicant’s references (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), and Mo (CN106880537A). This rejection is maintained for reasons of record set forth in the Office Action mailed 01/26/2021, repeated .
Florence’s general disclosure is to a cosmetic composition for reducing the appearance of cellulite and improving skin texture (see abstract). 
Regarding claims 1-2 and claims 10-11, pertaining to a method of treating skin comprising topically applying to the skin a topical composition of Aragania spinosa kernel extract being in the range of 0.01-5%, Florence teaches a method for reducing the appearance of cellulite or improving the texture of skin comprising topically applying a composition that includes an effective amount of Argania spinosa (see claim 1) and discloses where the effective amount in the composition is 0.001 to 10% by weight of Argania spinosa kernel oil (see claim 28) and where the composition can be used to treat wrinkles (see 0015). 
Florence also teaches wherein the composition is formulated as a cream, lotion, gel or emulsion (see claims 8 and 9) and a serum or ointment (see 0010).
Florence does not specifically teach the other components (Himanthalia elongata extract, Undaria pinnatifida extract, Saussurea involucrata extract, Morus alba fruit extract, Citrus aurantium dulcis (orange) callus culture extract) in claim 1 and 10.
Gleyma’s general disclosure is to a cosmetic composition for increasing collagen synthesis and firming up skin naturally comprising Undaria pinnatifida and Himanthalia elongata (see top of second page of data sheet).
Gleyma discloses the recommended use for the composition containing Undaria pinnatifida extract and Himanthalia elongate extract is 1%-4% (see bottom of last page of data sheet) for reinforcing skin firmness (see top of 2nd page of data sheet).

Dr Straetman’s general disclosure is to the Dermofeel® enlight composition which contains Morus Alba fruit extract (see bottom of 2nd page of data sheet).
Dr Straetman discloses the Morus alba fruit extract and the formulation comprising 2% of mulberry extract for antioxidant and skin tone harmonization (see 1st and 2nd page of data sheet).
Mo’s general disclosure is to a cosmetic composition containing Saussureae involueratae extract for enhancing skin cell vigor (see abstract).
Mo discloses the use of snow drop (Saussureae involueratae) extract for external use is 0.0001 %-20% (w/w), preferred percentage by weight is 0.001%-20% (w/w), preferred weight percent Than being 0.001%-10% (w/w), most preferred percentage by weight is 0.01%-10% (w/w) (see claim 8) and explains the meaning of Snow lotus being that of Saussurea involucrate by  “Snow lotus contains flavonoids, alkaloids, lignans and other ingredients. Pharmacopoeia Saussurea involucrata (Kar.et Kir.) Sch.-Bip.” (see ¶ 0012) and where the composition improves mitochondria activity which can promote the renewal of the cell and reduce wrinkles (see abstract and 0001-0002 and 0007).

Regarding claims 3-5 and 12-14 pertaining to the composition comprising an amount of the extracts to increase procollagen-1 expression in the skin, increase lysyl oxidase expression in the skin, inhibit melanogenesis in the skin, and/or increase expression of elastin in the skin the modified composition would inherently have the same properties as the instant composition. Each component was tested individually, except for the Himanthalia elongata extract and Undaria pinnatifida extract as they were a combined extract formula, and each . 
Claims 6-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of  (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), and Mo (CN201510920112) as applied to claims 1-5 and 10-14  above, and further in view of Carle (US20170042778A1). This rejection is maintained for reasons of record set forth in the Office Action mailed 01/26/2021.
Regarding claim 6 and claim 15, pertaining to the composition comprising Opuntia tuna fruit extract, modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s invention teaches all the components of claim 1, however it does not specifically teach the Opuntia tuna fruit extract of claim 6 and claim 15.
Carle’s general disclosure is to a topical composition for improving the appearance of skin (see claim 1 and abstract)

Regarding claims 7 and 18, pertaining to the composition comprising 0.1-3% w/w of Butyispermum parkii (shea) butter, Clarle discloses shea butter as a moisturizing agent (see 0085-0087) and provides an example where it is used in a concentration from 0.0001-10% (see table 10, 0122).
Regarding claim 8, 9 and 19 pertaining to the composition comprising 0.001-1% w/w of adenosine and 0.1-3% w/w of caprylic/capric triglyceride, Carle discloses 0.001-1% adenosine (see claim 18) and caprylic/capric triglyceride at 0.01-3% by weight (see 0022). 
Regarding claim 16, pertaining to the composition comprising 65-85% w/w water, Carle discloses in an example where “Alternatively, the amount of water can be varied so long as the amount of water in the composition is at least 35% w/w, and preferably between 65 to 85% w/w” (see 0126).
Regarding claim 17, pertaining to the composition comprising 0.5-8% w/w of isononyl isononanoate, 0.5 to 8% w/w of dimethicone, 0.1 to 5% w/w of glycerin, 0.1 to 5% w/w of butylene glycol, 0.1 to 5% w/w of PEG-100 stearate, 0.1 to 5% w/w of glyceryl stearate and 0.1 to 5% w/w of cetyl alcohol, Carle discloses lavender oil as a moisturizing agent (see 0045) and isononyl isononanoate is found naturally in lavender oil as referenced by (Paula’s Choice Skincare, referenced by “International Journal of Toxicology”, December, 2011),  and where the range of the ingredients can be within 5.0%, 5.1%, 5.2%, 5.3%, 5.4%, 5.5%, 5.6%, 5.7%, 5.8%, 
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s composition for treating and improving skin with that of Carle’s teachings of Opuntia tuna fruit extract for enhanced antioxidant capacity. There would have been a reasonable expectation of success in arriving at the instant invention because the ingredients are known in the art for approving the appearance of skin and it would have been prima facie obvious to combine prior art together to arrive at the instant invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of  (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), and Mo (CN201510920112) as applied to claim Claims 1-5 and 10-14 above, and further in view of Khallouki (Ethnobotanic, Ethnopharmacologic Aspects and New Phytochemical Insights into Moroccan Argan Fruits, Int J Mol Sci, 2017 Nov; 18(11)2277). This rejection is maintained for reasons of record set forth in the Office Action mailed 01/26/2021.
claim 20, pertaining to the modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s invention teaches all the components of claim 10. 
Gleyma teaches that SLENDYL combines two brown algae extracts prepared from Hinamanthalia elongata and Undaria pinnatifida using a specific mineral spring water known for its richness in certain minerals (e.g. calcium and magnesium) and to its therapeutic benefits for the prevention of obvesity (see top of 2nd page of data sheet).
Centerchem Inc. teaches “to produce 1 kg of CITRUSTEM™, only 0.95 liters if water are needed for the whole process” (see bottom of 3rd page of data sheet).
Dr Straetman’s teaches that the INCI: Aqua; Sodium Phyate; Gkycerin; Morus Alba Fruit Extract (see bottom of 2nd page data sheet).
Mo teaches “The mixture of machine solvent, described hydrophilic organic solvent such as alcohol, especially containing 2-5 carbon atom Straight or branched low-grade monobasic alcohol, such as ethanol or propyl alcohol；Polyalcohol, such as propane diols, sorbierite, glycerine, Panthenol or polyethylene glycol and its mixture” (see the content of the invention).
However the modified teachings does not specifically teach the Argania spinosa kernel extract being from an oil-based protein hydrosylate extract from oil cakes.
Khallouki teaches that known polyphenolics, saponins and more specifically arganines (which are hydrosylated proteins) have been characterized in the Argan kernel press-cake and (see 2.2.4 and 2.2.5).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the teachings of modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s use of Argania spinosa kernel extract being from oil cakes as .

Response to Arguments
Applicant's arguments filed 03/08/2023 have been fully considered but they are not persuasive. The arguments are not persuasive in overcoming the rejections of record for the following reasons: In response to applicant’s argument that the 101 rejection is improper because they believe it to not be a product of nature since the composition is placed into a product that does not exist in nature such as a lotion, a cream, a body butter, a mask, a scrub, a wash, gel, a serum, an emulsion, a solution, an ointments, a milk, a paste, an aerosol, a solid form, an eye jellies, a gel serum, a gel emulsion, or any combination thereof, overcoming the 101 rejection would only apply to a select few of the listed formulations.
Changing the structure of the nature-based product in some cases can impart a markedly different characteristic to the judicial exception. Such changes can also bring about a change in function. However keeping the judicial exceptions as a lotion, a scrub, a wash, a serum, a solution, a milk, a paste, an aerosol, a solid form, or any combination thereof would not bring about such a change in form. A lotion, a wash, a serum, a milk, an aerosol, and a solution are all liquid solutions in which the judicial exceptions already take form in. A scrub in its broadest reasonable interpretation is only a solution of the judicial exception with an abrasive added to it, which could also be nature derived. An aerosol is still a liquid solution that 
It is recommended to amend the claim to only utilize the forms in which a structural change occurs and thus giving the judicial exception a markedly different characteristic, if it is to be the only amendment type made to the claim. A cream, ointment, a mask, a gel, a body butter, and an emulsion impart structural changes to the judicial exception in such a way that would give it a structure not found in nature. These formulations allow the judicial exceptions to have properties that are different than the counterparts because they impart emulsion like properties which allow for the natural solutions to adhere longer to skin etc.
In regards to the applicant pointing out that by combining the extracts it gives each individual extract an increase in property, there is no evidence of this on record. The additive effects of the combined extracts would inherently be a property of the composition because each of the properties from each component would naturally be found within the nature-based components themselves. The applicant also has appeared to test the individual components for specific properties (see page 32), but no such test have been included that show that the combination of the extracts imparts enhanced procollagen and melanogenesis as stated in the response.
In regards to the applicant’s response of the 103 rejections: All rejections are based solely on the fact that the Florence reference (CA2905756 A1) does not teach an Argania spinosa kernel extract and instead teaches an Argania spinosa kernel oil. The broadest reasonable interpretation of an Argania spinosa kernel extract includes oils extracted from extracts are commercially available from a wide range of sources” (see 0038).  Thus every element is taught regarding the Argania spinosa kernel extract.
In regards to the applicant remarks where they believe there to be “no apparent reason” for motivation for the modifying of Florence’s invention to include any additional components, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)” MPEP 2143.
All of the components within the applicant’s invention have already been previously described and are known in the art for their particular affects/properties and claiming them together in a single composition is not inventive and is also prima facie obvious as just described. These reasons along with the motivation reasons already made known in the previous office action are maintained. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655